Citation Nr: 0739704	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  03-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
(CTS) of the right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel






INTRODUCTION

The veteran served on active duty from July 1971 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which in pertinent part, denied the claim for right 
upper extremity CTS.

The record reflects that the veteran initially requested a 
Board hearing in conjunction with this appeal, and that such 
a hearing was scheduled for March 2004.  However, the veteran 
withdrew his hearing request by a statement received in March 
2004, prior to the date of the scheduled hearing.  38 C.F.R. 
§ 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay of the adjudication 
of this appeal and acknowledges that it has previously been 
remanded, fairness to the veteran dictates that additional 
development be undertaken in this case.  

When the claim for right upper extremity CTS was previously 
before the Board in May 2006, it was remanded for due process 
matters and to afford the veteran a VA neurological 
examination.  A review of the file shows that the due process 
matters have been addressed.  The concerns discussed in this 
remand involve the VA examination, specifically whether the 
veteran received adequate notification thereof.

Documents in the file show that a request for a VA 
examination for neurological disorders was issued on December 
14, 2006, by the Appeals Management Center (AMC).  However, 
there is a notation that this request was cancelled by MAS.  
It does not appear that an examination date was secured or 
that the veteran was ever notified of any examination 
associated with this first request.  

It appears that a second request for a VA examination for 
neurological disorders was issued on March 15, 2007, by the 
AMC.  The file contains a letter issued to the veteran at his 
current address of record advising him of a VA examination 
scheduled for May 15, 2007.  The veteran did not appear for 
that examination.  However, the only date on the letter is 
May 16, 2007.  While it seems likely that the letter was a 
re-print which was added to the file after the veteran failed 
to report for that examination, without the original date of 
issuance of the letter, there no way to insure that the 
veteran received adequate notice of the scheduled VA 
examination.  In this regard, the Board notes that it does 
not have access to a VBA (Veterans Benefits Administration) 
or VHA (Veterans Health Administration) databases which might 
clarify this matter.  

In this case, an examination would prove helpful inasmuch as 
the appropriate theory of entitlement, direct service 
connection or aggravation, is not even clearly established by 
the evidence currently on file.  The uncertainty involving 
the adequacy of notice as well as considerations of fairness 
to the veteran dictate that he be given another opportunity 
to appear for a VA examination.  

Substantively, as noted by the Board previously, the service 
medical records do indicate treatment for this joint while on 
active duty.  Specifically, records dated in March and April 
1972 note that he had a 1-year old laceration of the right 
palm, with decreased sensation.  A subsequent peripheral 
nerve injury sensory evaluation conducted in April 1972 noted 
that the injury occurred in April 1971, and resulted in an 
impression of partial laceration, median nerve, with strength 
and sensory loss, unresolved.

The Board acknowledges that the service medical records 
indicate that the initial right hand laceration occurred 
prior to the veteran's entry into active service, which 
indicates that this is an aggravation case.  However, there 
is no indication of any such impairment on his March 1971 
enlistment examination.  The law provides that in order to 
rebut the presumption of sound condition under section 1111 
of the statute for disorders not noted on the entrance or 
enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Based on the foregoing, it is not clear whether the 
presumption of soundness has been rebutted and/or that there 
was clear and unmistakable evidence of such a pre-existing 
condition, which is required for cases involving aggravation.  
Moreover, the records from March 1972 indicate he re-injured 
his right hand in a door, which may constitute in-service 
aggravation and/or a separate claim of service connection.  
In any event, no competent medical opinion is of record which 
addresses these questions or the overall etiology of the 
veteran's current carpal tunnel syndrome of the right hand.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Harris v. West, 11 Vet. App. 456, 461 (1998) 
A physician's "unequivocal and uncontradicted opinion" can 
itself serve as clear evidence to rebut the presumptions of 
soundness and aggravation.).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Should the veteran fail to report for a VA examination as 
requested by this remand, the Board specifically instructs 
the RO to supplement the record with a copy of the letter 
advising the veteran of the date and place of the examination 
to include the date on which this letter was originally 
issued to him.  In addition, by virtue of this remand, the 
veteran will be given further opportunity to provide or 
identify any additional evidence in support of his claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his carpal 
tunnel syndrome of the right upper 
extremity since December 2001.  After 
securing any necessary release, the RO 
should obtain these records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
neurological examination to determine the 
current nature and etiology of his carpal 
tunnel syndrome of the right upper 
extremity.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner must express an opinion about 
whether a current carpal tunnel syndrome 
of the right upper extremity is related 
to a disease or injury shown in service. 
In this regard, the examiner should note 
that there is a legal question in this 
case to be resolved by the adjudicator as 
to whether a laceration of the right palm 
existed prior to service.  Therefore, for 
the purpose of providing the medical 
information needed in the case, the 
examiner should be asked first to assume 
that the laceration did not pre-exist 
service and then to assume that it did in 
answering the questions below:

(a) Assuming that the laceration of the 
right palm did NOT pre-exist service, the 
examiner should render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that current 
carpal tunnel syndrome is causally 
related to, or the result of, a disease 
or injury shown in service in the service 
medical records, including a laceration 
of the right palm with decreased 
sensation and partial laceration median 
nerve, with strength and sensory loss, 
unresolved.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

(b) Assuming that the laceration of the 
right palm DID pre-exist service, the 
examiner should address whether this 
disability was aggravated by service.  By 
"aggravation", the Board means a 
permanent increase in severity of the 
underlying disability not due to natural 
progression.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  If the veteran fails to report for 
the scheduled VA examination, a copy of 
the letter advising him of the date and 
place of the examination to include the 
original date on which this letter was 
issued to him, should be added to the 
file.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  In readjudicating the issue on 
appeal, the RO should address the legal 
question of whether the laceration injury 
to the right upper extremity preexisted 
service.  Concerning this, the law 
provides that in order to rebut the 
presumption of sound condition under 
section 1111 of the statute for disorders 
not noted on the entrance or enlistment 
examination, VA must show by clear and 
unmistakable evidence both that the 
disease or injury existed prior to 
service and that the disease or injury 
was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).



If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the August 2007 SSOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

